DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 5/23/2022, Applicant amended the drawings and specification.  Further, in a supplementary amendment filed 6/17/2022, Applicant added new claims 21-23.  These amendments are acknowledged.  Claims 1-23 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2022 was filed after the mailing date of the non-final rejection on 2/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-18, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pujos et al. FR. Pat. No. 2689228.
Pujos teaches:
In Reference to Claim 1
An archery shaft (shaft 2 for an archery arrow, Fig. 1-6) comprising:
an elongated member (elongate core layer/member 6 with outer surface, Fig. 2-6) comprising:
(a) a first compound material (elongate core 6 formed of compound material (superimposed plastic such as carbon fiber impregnated with thermosetting or thermoplastic resin) with unidirectional carbon fibers, Fig. 2-6); and
(b) an outer surface (outer surface of layer 6, Fig. 2-6): and
a formation coupled to the outer surface of the elongated member, wherein the formation is positioned around the outer surface of the elongated member (a formation, or second member/layer 8, wraps about the outer surface of first member 6, Fig. 2-6),
where the formation comprises a braided characteristic achieved by a braiding process (fibers within the formation 8 are woven/braided together at an angle, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited NPL document)),
wherein the formation comprises a second compound material (the formation 8 is formed of a compound matrix material (superimposed plastic such as carbon fiber impregnated with thermosetting or thermoplastic resin) with carbon fibers forming a braid that is wrapped around the elongated member 6, Fig. 2-6, pg. 5 line 21-35),
wherein the second compound material comprises first and second clusters of reinforcement fibers (the collective fibers of 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups (Fig. 6 shows two apparently parallel sets of fibers in layer 8 that are woven together at an angle to provide a braid), such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another, most clearly shown in Fig. 6), 
wherein a plurality of the reinforcement fibers within the first cluster are oriented to be parallel to each other, wherein a plurality of the reinforcement fibers within the second cluster are oriented lo be parallel to each other, wherein each of the reinforcement fibers in the first cluster extends in a direction along a first fiber axis, wherein each of the reinforcement fibers in the second cluster extends in a direction along a second fiber axis, wherein each of the first fiber axes intersects with one of the second fiber axes (the collective fibers in 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 8 of Fig. 6).
In Reference to Claim 5
The archery shaft of claim 1, wherein: the first compound material comprises a plurality of first reinforcement fibers: and a plurality of the first reinforcement fibers are oriented be parallel to each other (the first layer 6 has a plurality of unidirectional fibers shown parallel to the longitudinal axis of the arrow, Fig. 6, col. 5 lines 21-37).
In Reference to Claim 6
The archery shaft of claim 1, wherein the second compound material comprises a thermoplastic material that excludes epoxy (may include a thermoplastic resin material, col. 5 lines 21--37). 
In Reference to Claim 7
The archery shaft of claim 1, wherein the elongated member is configured to be coupled to an arrow element (arrow tip 3 contacts the forward end of the elongated member outer surface, Fig. 1, arrow fletching 5 contacts and outer surface of the arrow shaft, and arrow nock 4 contacts the rear end of the outer surface of the elongated member, Fig. 1).  
In Reference to Claim 21
The archery shaft of claim 1, comprising at least one arrow element supported by the elongated member, wherein the at least one arrow element is at least partially in contact with the outer surface (arrow tip 3 contacts the forward end of the elongated member outer surface, Fig. 1, arrow fletching 5 contacts and outer surface of the arrow shaft, and arrow nock 4 contacts the rear end of the outer surface of the elongated member, Fig. 1).  
In Reference to Claim 8
An archery shaft (shaft 2 for an archery arrow, Fig. 1-6) comprising:
an elongated member comprising an outer surface (elongate core layer/member 6 with outer surface, Fig. 2-6); and
a formation arranged at least partially around the outer surface of the elongated member (a formation, or second member/layer 8, wraps about the outer surface of first member 6, Fig. 2-6),
wherein the formation comprises a braided characteristic (fibers within the formation 8 are woven/braided together at an angle, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited NPL document)),
wherein the formation comprises a plurality of reinforcement fibers (the fiber layers, including 6 and 8, are formed by a compound matrix material (superimposed plastic such as carbon fiber impregnated with thermosetting or thermoplastic resin) with reinforcement carbon fibers forming a braid that is wrapped around the elongated member 6, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited Foreign Reference document)).
In Reference to Claim 12
The archery shaft of claim 8, wherein the braided characteristic is a result of a braiding process (fibers within the formation 8 are woven/braided together at an angle via an inherent braiding process, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited NPL document)). 
In Reference to Claim 13
The archery shaft of claim 8, wherein:
the formation comprises a compound material (elongate core 6 formed of compound material (superimposed plastic such as carbon fiber impregnated with thermosetting or thermoplastic resin) with unidirectional carbon fibers, Fig. 2-6): 
the compound material comprises first and second clusters of the reinforcement fibers: and a plurality of the reinforcement fibers within the first cluster are oriented to be parallel to each other (the collective fibers in 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another wherein the two sets form a braid, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 8 of Fig. 6).
In Reference to Claim 14
The archery shaft of claim 13, wherein: a plurality of the reinforcement fibers within the second cluster are oriented to be parallel to each other; each of the reinforcement fibers in the first cluster extends in a direction along a first fiber axis: each of the reinforcement fibers in the second cluster extends in a direction along a second fiber axis; and each of the first fiber axes intersects with one of the second fiber axes (the collective fibers in 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another wherein the two sets form a braid, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 8 of Fig. 6).
In Reference to Claim 15
The archery shaft of claim 8, wherein the formation comprises a thermoplastic material that excludes epoxy (may include a thermoplastic resin material, col. 5 lines 21-37).
In Reference to Claim 16
The archery shaft of claim 8, wherein the elongated member is configured to be coupled to an arrow element (arrow tip 3 contacts the forward end of the elongated member outer surface, Fig. 1, arrow fletching 5 contacts and outer surface of the arrow shaft, and arrow nock 4 contacts the rear end of the outer surface of the elongated member, Fig. 1).
In Reference to Claim 17
An archery arrow comprising the archery shaft of claim 8 (archery arrow with shaft 2, Fig. 1).
In Reference to Claim 22
The archery shaft of claim 8, comprising at least one arrow element supported by the elongated member, wherein the at least one arrow element is at least partially in contact with the outer surface (arrow tip 3 contacts the forward end of the elongated member outer surface, Fig. 1, arrow fletching 5 contacts and outer surface of the arrow shaft, and arrow nock 4 contacts the rear end of the outer surface of the elongated member, Fig. 1).  
In Reference to Claim 18
An archery shaft (shaft 2 for an archery arrow, Fig. 1-6) comprising: 
an elongated member comprising a first compound material (elongate core 6 formed of compound material (superimposed plastic such as carbon fiber impregnated with thermosetting or thermoplastic resin) with unidirectional carbon fibers, Fig. 2-6): and 
a formation of a second compound material arranged at least partially around the elongated member (a formation, or second member/layer 8, wraps about the outer surface of first member 6 and formed in the same compound material manner, Fig. 2-6), 
wherein the formation comprises a braided configuration (fibers within the formation 8 are woven/braided together at an angle, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited NPL document)), 
wherein the formation comprises a plurality of fibers (reinforcement fibers in the fiber layer 8 embedded in matrix material of the formation, Fig. 2-6, pg. 5 line 21-35 (pg. 20 last paragraph – pg. 21 in the English translation section of the cited NPL document)). 
In Reference to Claim 20
The archery shaft of claim 18, wherein the braided configuration is a result of a braiding process: the second compound material comprises first and second clusters of the fibers; a plurality of the fibers within the first cluster are oriented to be parallel to each other; a plurality of the fibers within the second cluster are oriented to be parallel to each other; each of the fibers in the first cluster extends in a direction along a first fiber axis; each of the fibers on the second cluster extends in a direction along a second fiber axis; and each of the first fiber axes intersects with one of the second fiber axes (the collective fibers in 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another wherein the two sets form a braid, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 8 of Fig. 6).
In Reference to Claim 23
The archery shaft of claim 18, comprising at least one arrow element supported by the elongated member, wherein the at least one arrow element is at least partially in contact with the formation (arrow tip 3 contacts the forward end of the elongated member outer surface, Fig. 1, arrow fletching 5 contacts and outer surface of the arrow shaft, and arrow nock 4 contacts the rear end of the outer surface of the elongated member, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pujos as applied to claim 1 above, and further in view of Braun US Pub. No. 2017/0086433.
In Reference to Claim 2
Pujos teaches:
The archery shaft of claim 1, wherein: the elongated member comprises a core (hollow cavity/core 7); and the core comprises one of a solid configuration and a hollow configuration (the core 7 is a hollow cavity in the shaft, Fig. 2-6).
Pujos fails to teach:
The core not being only a cavity.
Braun teaches:
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising:
an elongated member (elongate core 28 with outer surface 32, Fig. 2, 5-6) comprising:
(a) a first compound material (elongate core 28 formed of compound material with carbon fibers 30, Fig. 2, 5-6, [0035]); and
(b) an outer surface (outer surface 32): and
a formation coupled to the outer surface of the elongated member, wherein the formation is positioned around the outer surface of the elongated member (formation 34 wraps about the outer surface 32 of core 28, Fig. 5-6, 2),
where the formation comprises angled fiber characteristics achieved by a layer construction process (fibers 35 within the formation 34 are woven/braided together at an angle relative to one another, Fig. 2, 5-6 (notably where reference numeral 35 of Fig. 6 is shown and where Fig. 5 shows a process of the fibers to form the matrix material)),
wherein the formation comprises a second compound material (the formation 34 is formed of a compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]),
wherein the second compound material comprises first and second clusters of reinforcement fibers (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another, most clearly shown near numeral 35 of Fig. 6), 
wherein a plurality of the reinforcement fibers within the first cluster are oriented to be parallel to each other, wherein a plurality of the reinforcement fibers within the second cluster are oriented lo be parallel to each other, wherein each of the reinforcement fibers in the first cluster extends in a direction along a first fiber axis, wherein each of the reinforcement fibers in the second cluster extends in a direction along a second fiber axis, wherein each of the first fiber axes intersects with one of the second fiber axes (the collective fibers 35 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a first parallel direction to one another and a second set extends along a second parallel direction to one another, wherein each set is angled relative one another such that they intersect, most clearly shown near numeral 35 of Fig. 6), 
wherein: the elongated member comprises a core (elongate core member 28, [0035], Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6).
It would have been obvious to one having ordinary skill in the art to have modified the shaft of Pujos to have formed the shaft with a core member in order to improve the strength and flight characteristics of the arrow during use as taught by Braun (abstract, [0007]-[0009]).
In Reference to Claim 3
Pujos as modified by Braun teaches:
The archery shaft of claim 2, wherein the second compound material is wrapped around the core (Pujos: the second compound material of formation 8 is wrapped around the core area 7, Braun: the formation 34 is formed of a second compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]). 
In Reference to Claim 4
Pujos as modified by Braun teaches:
The archery shaft of claims 2, wherein the reinforcement fibers of at least one of the first and second clusters comprise a spiral arrangement around the core (in Fig. 6, the reinforcement fibers of the formation 8 are wrapped/spiraled around the core area 7, which is similarly shown in Braun, 28, [0048]).
In Reference to Claim 9
Pujos teaches:
The archery shaft of claim 8, wherein: the elongated member comprises a core (hollow cavity/core 7); and the core comprises one of a solid configuration and a hollow configuration (the core 7 is a hollow cavity in the shaft, Fig. 2-6).
Pujos fails to teach:
The core not being only a cavity.
Braun teaches:
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising:
an elongated member comprising an outer surface (elongate core 28 with outer surface 32, Fig. 2, 5-6); and
a formation arranged at least partially around the outer surface of the elongated member (formation 34 wraps about the outer surface 32 of core 28, Fig. 5-6, 2),
wherein the formation comprises a braided characteristic (fibers 35 within the formation 34 are woven/braided together at an angle, Fig. 2, 5-6),
wherein the formation comprises a plurality of reinforcement fibers (reinforcement fibers 35 embedded in matrix material 37 of the formation 34, Fig. 2, 5-6, [0036]), 
the elongated member comprises a core (elongate core member 28, [0035, Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6).
It would have been obvious to one having ordinary skill in the art to have modified the shaft of Pujos to have formed the shaft with a core member in order to improve the strength and flight characteristics of the arrow during use as taught by Braun (abstract, [0007]-[0009]).
In Reference to Claim 10
Pujos as modified by Braun teaches:
The archery shaft of claim 9, wherein the formation comprises a compound material that is wrapped around the core (Pujos: the second compound material of formation 8 is wrapped around the core area 7, Braun: the formation 34 is formed of a second compound matrix material that is wrapped around the core 28, Fig. 2, 5-6, [0036], [0048]). 
In Reference to Claim 11
Pujos as modified by Braun teaches:
The archery shaft of claim 9, wherein a plurality of the reinforcement fibers spiral around the core (in Fig. 6, the reinforcement fibers of the formation 8 are wrapped/spiraled around the core area 7, which is similarly shown in Braun, 28, [0048]).
In Reference to Claim 19
Pujos teaches:
The archery shaft of claim 18, wherein: the elongated member comprises a core (hollow cavity/core 7); and the core comprises one of a solid configuration and a hollow configuration (the core 7 is a hollow cavity in the shaft, Fig. 2-6),
a plurality of the fibers are spirally-arranged around the core (in Fig. 6, the reinforcement fibers of the formation 8 are wrapped/spiraled around the core); and 
the spirally-arranged fibers are oriented to be parallel to each other (the collective fibers 8 are laid out in a braided/woven fashion of at least two clusters/plurality groups, such that one group extends along a parallel direction to one another and a second set extends along a second parallel direction to one another, most clearly shown near numeral 8 of Fig. 6, where the spiraled fibers are all parallel to the central axis of the shaft). 
Pujos fails to teach:
The core not being only a cavity.
Braun teaches:
An archery shaft (shaft 12 for an archery arrow 10, Fig. 1-6) comprising: 
an elongated member comprising a first compound material (elongate core 28 formed of compound material with carbon fibers 30, Fig. 2, 5-6, [0035]): and 
a formation of a second compound material arranged at least partially around the elongated member (formation 34 wraps about the outer surface 32 of core 28, Fig. 5-6, 2), 
wherein the formation comprises an angled configuration (fibers 35 within the formation 34 are layered together at an angle, Fig. 2, 5-6), 
wherein the formation comprises a plurality of fibers (reinforcement fibers 35 embedded in matrix material 37 of the formation 34, Fig. 2, 5-6, [0036]), 
wherein: the elongated member comprises a core (elongate core member 28, [0035, Fig. 2, 5-6); and the core comprises one of a solid configuration and a hollow configuration (the core 28 is shown as a solid configuration, Fig. 2, 5-6).
It would have been obvious to one having ordinary skill in the art to have modified the shaft of Pujos to have formed the shaft with a core member in order to improve the strength and flight characteristics of the arrow during use as taught by Braun (abstract, [0007]-[0009]).
Response to Arguments
Applicant’s arguments, see pages 4-12, filed 5/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 102/103 (Braun) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pujos.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Thurber (6,821,219), Eastman (7,608,002), Song (9,194,671) Flowers (2006/0084534), Connolly (2016/0076862), and Syverson (2017/0052007) teach similar archery arrow shafts with compound materials and reinforcement fibers.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711